 220DECISIONSOF NATIONAL LABORRELATIONS BOARDUnited States Postal Service and Sally A. Nievelt.'Case 7-CA-12482(P)June 25, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSPENELLOAND WALTHERUpon a charge filed on November 7, 1975, by Sal-lyA. Nievelt (hereinafter referred to as the ChargingParty), and duly served on United States Postal Ser-vice (hereinafter referred to as Respondent), theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7, issueda complaint and notice of hearing on December 31,1975, against Respondent, alleging that Respondenthad engaged in or was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(1) of the National Labor Relations Act, asamended, and within the meaning of the Postal Re-organization Act.' Copies of the charge, complaint,and notices of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that Respondent interro-gated the Charging Party regarding alleged impropermail deliveries and refused to accede to the ChargingParty's request that a union representative be presentat said interrogation.On January 23, 1976, Respondent filed an answerto the complaint admitting in part, and denying inpart, the allegations therein, and asserting an affir-mative defense that the matters alleged in the com-plaint were cognizable under, and should be deferredto, the grievance-arbitration procedure of the collec-tive-bargaining contract in effect between Respon-dent and the Intervenor. Thereafter, on April 12,1976, Respondent filed a motion to stay proceedingsand a motion for summary judgment and verifiedmemorandum in support thereof, with an affidavitand exhibits attached, moving the Board for an orderdismissing the complaint herein, retaining jurisdic-tion for the sole purpose of entertaining an appropri-ate and timely motion for further consideration on aproper showing that the underlying dispute has notbeen promptly resolved by amicable settlement in1On April 15, 1976, the National Association of Letter Carriers, AFL-CIO, was granted leave to intervene in this proceedingby order of theBoard2On December29, 1975, theRegional Directorapprovedthe withdrawalof that portion of the charge alleging that Respondent violated Sec 8(a)(5)of the NationalLaborRelations Actthe grievance procedure or arbitration, or that suchprocedures have not been fair and regular or havereached a result repugnant to the Act.On April 15, 1976, the Board issued an order trans-ferring the instant proceeding to the Board and post-poning indefinitely the scheduled hearing and a no-tice to show cause why Respondent's motion forsummary judgment should not be granted. Thereaf-ter, the General Counsel filed a response to the no-tice to show cause stating that, in view of the agree-ment of all parties concerned, including the ChargingParty, the Intervenor, and Respondent, the GeneralCounsel now favors the handling of the underlyingdispute herein through the parties' grievances and ar-bitration procedures.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its verified memorandum in support of the mo-tion for summary judgment, Respondent asserts thaton October 18, 1975, the Charging Party was calledinto her supervisor's office and admitted fraudulentlyexecuting a change of address form for a customerwithout the latter's knowledge. Subsequently, theCharging Party was served with a notice of removaland thereafter, on November 3, the Charging Partyfiled a grievance protesting the proposed removal ac-tion. The grievance was fully processed, was certifiedfor arbitration, and is awaiting assignment to an ar-bitrator for hearing. The proposed removal was notmade a part of the charge or complaint herein and isnot before the Board. The complaint relates solely tothe issue of whether or not the Charging Party re-quested and was denied the presence of a union rep-resentative at the October 18 meeting.Respondent asserts that, for reasons of economy,the underlying issue in the complaint should be de-ferred for arbitration where the larger issue of "justcause" for the proposed removal is awaiting resolu-tion. Initially, the General Counsel and the ChargingParty opposed such deferral and no grievance wasfiledconcerning the issue underlying the instantcomplaint.However, as reflected in the GeneralCounsel's response to the notice to show cause, theIntervenor has agreed to file a grievance on behalf ofthe Charging Party with respect to the underlyingdispute herein, the Charging Party has agreed to uti-lize and be bound by the grievance and arbitrationprocess, and Respondent has indicated its willingness225 NLRB No. 33 UNITED STATES POSTAL SERVICE221to waive contractual time limitations and be respon-sive to the Intervenor's effort to bring the grievanceto arbitration in an expeditious manner.In view ofthese circumstances,the General Counsel states thatit no longer opposes,and now favors,the handling ofthe underlying dispute herein through the parties'grievance and arbitration procedure.Accordingly,since there is no opposition to the motion for sum-mary judgment,and in accordance with the desiresof all of the parties herein to defer the resolution ofthe underlying dispute herein to the parties'arbitra-tion process,we shall grant the motion for summaryjudgment.'THE REMEDYWithout prejudice to any party and without decid-ing the merits of the controversy,we shall grantRespondent'smotion for summary judgment anddismiss the complaint herein.We shall,however, re-3 SeeDubo Manufacturing Corporation,142 NLRB 431 (1963)tain jurisdictionfor the limitedpurpose of entertain-ing an appropriateand timelymotion for furtherconsiderationon a propershowing that either (a) thedispute hasnot, with reasonable promptness after theissuanceof thisDecisionand Order,either been re-solved byamicable settlement in the grievance proce-dureor submitted promptly to arbitration, or (b) thegrievanceor arbitration procedureshave not beenfair and regularor have reacheda result which isrepugnantto the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board grants Respondent'smotion for sum-mary judgment and hereby orders that the complaintherein be,and it hereby is, dismissed;provided, how-ever,that jurisdiction of this proceeding is herebyretained for the limited purposes indicated in thatportion of this Decision and Order entitled "TheRemedy."